Citation Nr: 1429723	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  12-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied entitlement to service connection for sleep apnea. 

In November 2012 the Veteran testified at videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

The evidence of record indicates that the Veteran's diagnosed obstructive sleep apnea had its onset during active military service.

CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for an award of service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, (West 2002); 38 C.F.R. §§ 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Veteran has been diagnosed with obstructive sleep apnea.  While the Veteran's service treatment records do not indicate a diagnosis of or treatment for sleep apnea in service, the Veteran submitted a report from his physician, dated in October 2011, stating that people with obstructive sleep apnea might not be aware that their sleep was interrupted and that such individuals could go for many years before realizing that they had this disorder.  This physician found that, after reviewing the statements of the Veteran's ex-wife, who observed the Veteran with many of the symptoms of sleep apnea, and based on the fact that no one knew much about the disorder in the 1990s, it was more likely than not that the Veteran developed sleep apnea on active duty and continued to have it today.  

The Veteran also testified to the symptoms of sleep apnea in service and submitted a statement from his ex-wife dated in October 2011, in which she stated that she had noticed the Veteran snoring loudly while stationed in Hawaii in 1990.  As time passed, she indicated that the snoring became louder and louder, so that eventually she had to sleep in a different room.  She also indicated that she noticed the Veteran stop breathing at various times in his sleep.  There are no contrary opinions of record.  

Because the only medical opinion supports the Veteran's claim and the opinion is consistent with the other evidence of record the evidence weighs in favor of the claim, and service connection is warranted.

ORDER

Service connection for obstructive sleep apnea is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


